COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION

Cause number:             01-14-00394-CR
Style:                    Alfredo Rodriguez, Jr.
                          v The State of Texas
Date motion filed*:       September 22, 2014
Type of motion:           Fourth motion for extension of time to file reporter’s record
Party filing motion:      Court reporter, Patricia Palmer
Document to be filed:     Reporter’s record

If motion to extend time:
       Original due date:                  June 9, 2014
       Number of extensions granted:           3         Current Due date: September 11, 2014
       Date Requested:                     October 11, 2014

Ordered that motion is:

             Granted
             Denied
             Other: _____________________________________
         Although we previously ordered the court reporter’s record filed by no later than
         September 11, 2014 and stated that no further extensions would be granted, the
         Court reporter now requests, without providing any explanation of the need for a
         further extension, an extension of time until October 11, 2014. The motion is
         denied. Unless the record is filed within 10 days of the date of this order, we may
         either require the court reporter to appear before this Court to show cause why
         she should not be held in contempt of court or refer the case to the trial court for
         contempt proceedings.

Judge's signature: /s/ Chief Justice Sherry Radack
                    Acting individually


Date: September 25, 2014

November 7, 2008 Revision